Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 01/24/2022. Currently, claims 1-20 are pending in the application. Claims 6, 8-9, 18 and 20 are withdrawn from Consideration.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 20150259194 A1).

Regarding claim 1, Figure 13 of Lin discloses a device comprising: 
a sensor die (244, [0073]) having a first surface (top surface in the Figure) and a second surface (276) opposite the first surface, the sensor die having an input/output region (at 254) and a first sensing region (252, [0074]) at the first surface; 
an encapsulant (170+416, both includes epoxy or resin, [0046] and [0058]) at least laterally encapsulating the sensor die; 
a conductive via (158) extending through the encapsulant, the encapsulant comprising a molding compound (170+416, both includes epoxy or resin, [0046] and [0058]) extending continuously between a sidewall of the conductive via and sidewalls of a first portion of the sensor die; and 
a front-side redistribution structure (418, [0123]) on the first surface of the sensor die, the front-side redistribution structure being connected to the conductive via (158) and the sensor die, the front-side redistribution structure covering the input/output region (at 254) of the sensor die, the front-side redistribution structure having a first opening (on 252) exposing the first sensing region of the sensor die.

Regarding claim 7, Figure 13 of Lin discloses that the device of claim 1, wherein the sensor die comprises: a semiconductor substrate (244); pads (254) on the semiconductor substrate, the pads being connected to the front-side redistribution structure (418); and a passivation film (424, [0123]) on the pads and the semiconductor substrate, a topmost surface of the passivation film (424) being above a topmost surface of the encapsulant (170).

Regarding claim 10, Figure 13 of Lin discloses that the device of claim 1, wherein the first sensing region (252) of the sensor die and the first opening of the front-side redistribution structure (418) have the same width.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 20150259194 A1) in view of ZUNG (US 20150087101 A1).

Regarding claim 2, Figure 13 of Lin does not teach that the device of claim 1 further comprising: a back-side redistribution structure on the second surface (176) of the sensor die, the back-side redistribution structure being connected to the conductive via.


However, ZUNG is a pertinent art which teaches a semiconductor device with sensors, wherein Figure 3 of ZUNG teaches a back-side redistribution structure on a second surface of the sensor die, the back-side redistribution structure being connected to a conductive via (200) in order to connected the redistribution structure on the front side of the sensor device and for connecting external devices ([0028]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bumps (430) of Lin  with a back-side redistribution structure on the second surface of the sensor die, the back-side redistribution structure being connected to the conductive via in order to connect external devices, since the court has held that a simple substitution of one known element for another (having redistribution structure instead of just bumps on the back side of the device ) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 3, Figure 13 of Lin in view of ZUNG teach that the device of claim 2, wherein the back-side redistribution structure comprises: a dielectric layer; and a metallization pattern disposed between the dielectric layer and the encapsulant, the metallization pattern being electrically connected to the conductive via (please see 220 as a dielectric layer and 210 as a metallization pattern in the Figure 3 of ZUNG).



Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 20150259194 A1) in view of ZUNG (US 20150087101 A1) as applied to claim 2 above, and further in view of KIM et al (US 20140247859 A1).

Regarding claim 4, Figure 13 of Lin in view of ZUNG does not teach that the device of claim 2, wherein the sensor die has a second sensing region at the second surface, and the back-side redistribution structure has a second opening exposing the second sensing region of the sensor die.

However, KIM is a pertinent art which teaches a semiconductor device for estimating a surface temperature of a semiconductor device including a semiconductor package ([0005]). Figures 1-2 of KIM teach of having two temperature sensor (120, [0034]) on both side of a semiconductor device (130).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin in view of ZUNG so that the sensor die has a second sensing region at the second surface (276, Figure 13 of Lin), and wherein the back-side redistribution structure has a second opening exposing the second sensing region of the sensor die according to the teaching of KIM in order to sense signal such as temperature on both side of the device.



Claims 11 and 16 are rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 20150259194 A1) in view of ZUNG (US 20150087101 A1) and KIM et al (US 20140247859 A1).

Regarding claim 11, Figure 13 of Lin discloses a device comprising: 
an encapsulant (170+416, includes some epoxy or resin, [0046] and [0058]); 
a second dielectric layer (424, [0123]) over the encapsulant (170+416), the second dielectric layer having a second opening (at 252); 
a sensor die (244, [0123]) in the encapsulant, the sensor die having a first surface (276, [0080]) and a second surface (top surface) opposite the first surface, , the sensor die having a second sensing region (252, [0074]) at the second surface, the second sensing region (252) exposed by the second opening (at 252); and 
a conductive via (158, [0047]) extending through the encapsulant, the encapsulant (170+416) contacting a sidewall of the conductive via (158) and a sidewall of the sensor die (244); and 
a metallization pattern (422, [0123]) extending through the second dielectric layer (424), the metallization pattern (422) connecting the conductive via (158) to the sensor die (244).

Figure 13 of Lin does not teach a first dielectric layer having a first opening, wherein the encapsulant over the first dielectric layer.

However, ZUNG is a pertinent art which teaches a semiconductor device with sensors, wherein Figure 3 of ZUNG teaches a back-side redistribution structure on a second surface of the sensor die, the back-side redistribution structure being connected to a conductive via (200) in order to connected the redistribution structure on the front side of the sensor device and external devices ([0028]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bumps (430) of Lin  with a back-side redistribution structure having a first dielectric layer having a first opening, wherein encapsulant over the first dielectric layer in order to connect external devices, since the court has held that a simple substitution of one known element for another (having redistribution structure instead of just bumps on the back side of the device ) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Lin, further, does not teach the sensor die (244) having a first sensing region at the first surface (276), wherein the first sensing region exposed by the first opening.

However, KIM is a pertinent art which teaches a semiconductor device for estimating a surface temperature of a semiconductor device including the semiconductor package ([0005]). Figures 1-2 of KIM teach of having two temperature sensor (120, [0034]) on both side of a semiconductor device (130).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin in view of ZUNG with a first sensing region at the first surface (276), wherein the first sensing region exposed by the first opening according to the teaching of KIM in order to sense signal such as temperature on both side of the device.

Regarding claim 16, Figure 13 of Lin discloses that the device of claim 11, wherein the sensor die also has an input/output region at the second surface (at 252), the second dielectric layer (424) covering the input/output region, connected to the input/output region (254).

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 20150259194 A1) in view of KIM et al (US 20140247859 A1).

Regarding claim 17, Figure 13 of Lin discloses a device comprising: 
a first redistribution structure (418, [0123]) comprising first redistribution lines (422); 
a second redistribution structure (160+430) comprising second redistribution lines (160); 
an encapsulant (170+416, both includes epoxy or resin, [0046] and [0058]) between the first redistribution structure and the second redistribution structure; 
conductive vias (158, [0047]) extending through the encapsulant, the conductive vias connecting the first redistribution lines to the second redistribution lines; and a sensor die (244) in the encapsulant, the sensor die having a first surface (at 252) and a second surface (276) opposite the first surface, the sensor die having an input/output region (254) and a first sensing region (252) at the first surface, the input/output region connected to the conductive vias (158) by the first redistribution lines, the input/output region (at 254) covered by the first redistribution structure (418), the first sensing region exposed by a first opening (at 252) in the first redistribution structure. 

Lin does not teach that the sensor die having a second sensing region at the second surface (276), wherein the second sensing region exposed by a second opening in the second redistribution structure.

However, KIM is a pertinent art which teaches a semiconductor device for estimating a surface temperature of a semiconductor device including the semiconductor package ([0005]). Figures 1-2 of KIM teach of having two temperature sensor (120, [0034]) on both side of a semiconductor device (130).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin so that the sensor die having a second sensing region at the second surface, wherein the second sensing region exposed by a second opening in the second redistribution structure according to the teaching of KIM in order to sense signal such as temperature on both side of the device.


Allowable Subject Matter

Claims 5, 12-15 and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 5, 12-15 and 19, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a device, comprising: The device of claim 4, wherein the second opening extends partially into the encapsulant and exposes sidewalls of a second portion of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion extending from the sidewall of the sensor die to the first dielectric layer, wherein an edge of the first dielectric layer is offset from an edge of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion extending from the sidewall of the sensor die to the first dielectric layer, wherein an edge of the first dielectric layer is coplanar with an edge of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion extending from the sidewall of the sensor die to the first dielectric layer, wherein an edge of the first dielectric layer is under an edge of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion in the encapsulant. OR
The device of claim 17, wherein the encapsulant contacts a first portion of the sidewall of the sensor die, the second opening further extending into the encapsulant, the second opening exposing a second portion of the sidewall of the sensor die.


Response to Arguments

Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 1 includes: Lin fails to disclose "a conductive via extending through the encapsulant, the encapsulant comprising a molding compound extending continuously between a sidewall of the conductive via and sidewalls of a first portion of the sensor die.

In response, the Examiner respectfully points out that “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention, MPEP § 2141.02”. Further, the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989).  (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). In this case, “encapsulant comprising molding compound” is given to its  broadest reasonable interpretation by considering the encapsulant having some molding compound material such as epoxy/resin material ([0046] and [0058] of Lin) meets the claimed limitation because “comprising” means the encapsulant can have more than one material. Thus, defining the encapsulant by combining 170 and 416 teaches that the limitation of “the encapsulant comprising a molding compound extending continuously between a sidewall of the conductive via and sidewalls of a first portion of the sensor die” as explained above.

Applicant’s main argument regarding claims 11 and 17 includes: Lin fails to disclose "a conductive via extending through the encapsulant, the encapsulant contacting a sidewall of the conductive via and a sidewall of the sensor die," such that Lin fails to anticipate independent Claims 11 and 17.

In response, the Examiner respectfully points out that “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention, MPEP § 2141.02. In this case, defining the encapsulant by combining 170 and 416 teaches the limitation of "a conductive via (158) extending through the encapsulant (170+416), the encapsulant contacting a sidewall of the conductive via (158) and a sidewall of the sensor die (244) in Figure 13 of Lin," as explained above in the rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813